DETAILED ACTION
This action is in response to the Applicant Response filed 09 May 2022 for application 15/751,842 filed 09 February 2018.
Claims 14-15, 18-20, 22-27, 30-31, 33 are currently amended.
Claims 1-13, 21 are cancelled.
Claims 14-20, 22-33 are pending.
Claims 14-20, 22-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant arguments regarding the objections to the specification have been fully considered and are persuasive.

Applicant arguments regarding the objections to the claims have been fully considered and are partially persuasive. While applicant has cured several of the objections noted in the previous Office Action (dated 02/08/2022), some objections remain and/or, in light of amendments made to the claims, new objections have arisen, as noted below.

Applicant arguments regarding the 35 U.S.C. 112(b) rejections of claims 14-20, 22-33 have been fully considered and are partially persuasive. While applicant has cured several of the rejections noted in the previous Office Action (dated 02/08/2022), some rejections remain and/or, in light of amendments made to the claims, new rejections have arisen, as noted below. The 35 U.S.C. 112(b) rejections of claims 31, 33 have been withdrawn.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 14-20, 22-26 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 27-30 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach the amended limitations of claim 31, particularly the following:
(a) preparing a qubit register to represent a current posterior; 
(b) applying a quantum Fourier transform to the qubit register; 
(c) processing the quantum Fourier-transformed qubit register to obtain a quantum state corresponding to a product with a Fourier transform of a predetermined distribution; 
(d) applying an inverse Fourier transform to the product and measuring a selected qubit of the Fourier transformed product; and 
(e) wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement, representing a convolution of the current posterior and the predetermined distribution with the measured Fourier transformed product; 
(f) processing the resultant quantum state to obtain an updated current posterior. (emphasis by applicant)
Specifically, applicant argues that Ozols teaches a rejection sampling technique using samples from a target probability distribution, but does not disclose the above emphasized limitations. Applicant further argues that Brassard fails to cure the deficiencies of Ozols.
Regarding applicant’s arguments, Examiner respectfully disagrees. As can be seen in the paragraph of Ozols cited by applicant (Applicant’s Remarks, dated 09 May 2022, p. 8), Ozols teaches initializing a quantum register to a quantum state (Ozols, ¶0032) corresponding to an input distribution (Ozols, ¶0024), which is interpreted as a current posterior. Ozols further teaches making controlled rotations to the ancillary register [selected qubit] based on the state of the register holding the initial superposition (Ozols, ¶0032; see also Ozols, ¶0024). Ozols then states that upon measurement, when the ancillary register [selected qubit] is in the known state mentioned before [first state], the amplitudes of the two registers becomes precisely the amplitude of the target state [updated current posterior] (Ozols, ¶0032). While Ozols discussed obtaining an updated current posterior using rotations, Ozols does not explicitly teach Fourier transforms. However, Brassard does teach Fourier transforms. Brassard teaches initializing the registers to the appropriate states [current posterior] (Brassard, section 4). Brassard then teaches that after the Fourier transformations, the measurement of the first register [selected qubit] indicates that the register is in a first state wherein the Fourier algorithm with the unitary transformation represents a convolution of the current posterior and the predetermined distribution (Brassard, section 4). Therefore, Ozols in view of Brassard does, in fact, teach preparing a qubit register to represent a current posterior; wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement, representing a convolution of the current posterior and the predetermined distribution with the measured Fourier transformed product; and processing the resultant quantum state to obtain an updated current posterior.
Therefore, claims 27 is rejected under 35 U.S.C. 103 as unpatentable over Ozols in view of Brassard. The rejection of claim 27 applies to all dependent claims which are dependent on claim 27, including claims 29-30 which are rejected as unpatentable over Ozols in view of Brassard and claim 28 which is rejected as unpatentable over Ozols in view of Brassard and further in view of Wilkinson.

Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejection of claim 31 and the 35 U.S.C. 103 rejections of claims 32-33 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach the amended limitations of claim 31, particularly the following:
a qubit register situated to store a quantum state corresponding to an input posterior distribution; 
a measurement circuit coupled to a selected qubit of the qubit register; 
a rotation gate coupled so as to rotate a state of the selected qubit through an angle proportional to the input posterior distribution, wherein if the measurement circuit reports that the selected qubit is in a first state, then the qubit register corresponds to an updated posterior distribution. (emphasis by applicant)
Specifically, applicant argues that Ozols teaches a rejection sampling technique using samples from a target probability distribution, but does not teach finding an updated posterior distribution.
Regarding applicant’s arguments, Examiner respectfully disagrees. As can be seen in the paragraph of Ozols cited by applicant (Applicant’s Remarks, dated 09 May 2022, p. 8), Ozols teaches initializing a quantum register to a quantum state (Ozols, ¶0032) corresponding to an input distribution (Ozols, ¶0024), which is interpreted as an input posterior distribution. Ozols further teaches making controlled rotations to the ancillary register [selected qubit] based on the state of the register holding the initial superposition [proportional to the input posterior distribution] (Ozols, ¶0032; see also Ozols, ¶0024). Ozols then states that upon measurement, when the ancillary register [selected qubit] is in the known state mentioned before [first state], the amplitudes of the two registers becomes precisely the amplitude of the target state [updated posterior distribution] (Ozols, ¶0032). Therefore, Ozols does, in fact, teach a qubit register situated to store a quantum state corresponding to an input posterior distribution; and a rotation gate coupled so as to rotate a state of the selected qubit through an angle proportional to the input posterior distribution, wherein if the measurement circuit reports that the selected qubit is in a first state, then the qubit register corresponds to an updated posterior distribution.
Therefore, claims 31 is rejected under 35 U.S.C. 102 as anticipated by Ozols. The rejection of claim 31 applies to all dependent claims which are dependent on claim 31, including claims 32-33 which are rejected under 35 U.S.C. 103 as unpatentable over Ozols in view of Low.

Claim Objections
Claims 14-30 are objected to because of the following informalities:
Claim 14, line 4, the qubit string should be deleted from the end of the line
Claim 15, lines 1-2, the posterior distribution should read “the current posterior distribution”
Claim 15, line 3, the current posterior should read “the current posterior distribution”
Claim 18, lines 1-2, a state of the qubit string should read the state of the qubit string [In light of the amendment to claim 14, “the” is now appropriate]
Claim 23, line 2, the current distribution should read “the current posterior distribution”
Claim 27, line 7, “and” should be removed from end of line [for consistency]
Claims 15-20, 22-26, 28-30 are objection to due to their dependence, either directly or indirectly, on claims 14-15, 18, 23, 27
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the posterior quantum state (line 9) while failing to provide proper antecedent basis. It is suggested that “the posterior quantum state” be modified to recite “the current posterior distribution.” Correction or clarification is required.

Claim 27 recite the measurement circuit (line 8) and the resultant quantum state (line 11) while failing to provide proper antecedent basis for the terms. It is suggested that the terms be modified to recite “a measurement circuit” and “a resultant quantum state,” respectively. Correction or clarification is required.

Claim 32 recites the input posterior (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “the input posterior distribution.” Correction or clarification is required.

Claims 15-26, 28-30 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 14, 27

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 contains the exact same language and the wherein clause added to step (d) of claim 14 as an amendment. Therefore, claim 18 does not further limit the language of claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols").

Regarding claim 31 (Currently Amended), Ozols teaches a quantum computer (Ozols, ¶0055 – teaches quantum computing system, see also, Ozols, Fig. 3), comprising: 
a qubit register situated to store a quantum state (Ozols, ¶0055 – teaches a quantum memory storing a desired target quantum state) corresponding to an input posterior distribution (Ozols, ¶0024 – teaches quantum state corresponding to an input distribution; see also Ozols, ¶¶0032, 0035); 
a measurement circuit coupled to a selected qubit of the qubit register (Ozols, ¶0055- teaches quantum measurement module performing measurements on quantum memory to measure the state of the quantum memory); 
a rotation gate coupled so as to rotate a state of the selected qubit (Ozols, ¶0055 - teaches a quantum computation module configured to determine changes of quantum states, such as, for example, appropriate reflections, that can be implemented by the quantum controller on the physical quantum memory) through an angle proportional to the input posterior distribution (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state [from input posterior distribution] by making a specific, controlled sequence of several rotations; Ozols, ¶0032 – teaches the register holding the initial superposition [input posterior distribution] and the ancillary register are transformed by applying a controlled rotation of the ancillary register where the angle of the controlled rotation depends on the state of the register holding the initial superposition [input posterior distribution]), wherein if the measurement circuit reports that the selected qubit is in a first state, then the qubit register corresponds to an updated posterior distribution (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16-18, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols") in view of Low et al. (Quantum Inference on Bayesian Networks, hereinafter referred to as “Low”) and further in view of Soklakov et al. (Bayesian Updating of a Probability Distribution Encoded on a Quantum Register, hereinafter referred to as “Soklakov”).

Regarding claim 14 (Currently Amended), Ozols teaches a method, comprising: 
(a) preparing a quantum state corresponding to a current posterior distribution (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035); 
(b) transforming the quantum state so as to produce a qubit string corresponding to a likelihood associated with a prior distribution (Ozols, ¶0032 – teaches transforming the register holding the initial superposition and the ancillary register [combined registers form the qubit string] by applying a controlled rotation to the ancillary register, where the ancillary register is initialized with a known state [corresponding to a prior distribution]); 
(c) applying a rotation operation to the qubit string so that a state of at least one auxiliary qubit is a superposition of a first state and a second state (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state by making a specific, controlled sequence of several rotations the bring the quantum state step-by-step closer to the target state; Ozols, ¶0032 - teaches applying a controlled rotation of the ancillary register and by carefully choosing the angle of rotation, it is possible to rotate the amplitudes of the two registers that it becomes the amplitude of the target state, provided that the ancillary register is in the known state and further teaches that measurements recorded are conditioned that the ancillary register was in the ground state); 
(d) measuring the at least one auxiliary qubit (Ozols, ¶0032 – teaches measuring the ancillary register), and if the measurement corresponds to the first state (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]) ...; and 
(e) outputting a classical model for the posterior quantum state (Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
While Ozols teaches measuring the ancillary register and selecting only the runs where the ancillary register was in the ground state, Ozols does not explicitly teach if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string.
Low teaches (d) measuring the at least one auxiliary qubit, and if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                         
                            O
                            (
                            n
                            m
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            )
                        
                    , depending critically on                         
                            P
                            (
                            e
                            )
                        
                    , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                         
                            O
                            (
                            n
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).
While Ozols in view of Low teaches measuring the at least one auxiliary qubit, and if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string, Ozols in view of Low does not explicitly teach wherein a state of the qubit string if the measurement corresponds to the first state is                         
                            
                                
                                    
                                        
                                            ∑
                                            
                                                x
                                            
                                        
                                        
                                            
                                                P
                                                
                                                    
                                                        x
                                                    
                                                
                                                P
                                                (
                                                E
                                                |
                                                x
                                                )
                                            
                                            |
                                            
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    x
                                                
                                            
                                            
                                                P
                                                
                                                    
                                                        x
                                                    
                                                
                                                P
                                                (
                                                E
                                                |
                                                x
                                                )
                                            
                                        
                                    
                                
                            
                        
                    , wherein                         
                            P
                            
                                
                                    x
                                
                            
                        
                     is a probability of a model                         
                            x
                        
                    , and                         
                            P
                            
                                
                                    E
                                    |
                                    x
                                
                            
                        
                     is a likelihood function based on measured data                         
                            E
                        
                    .
Soklakov teaches wherein a state of the qubit string if the measurement corresponds to the first state is                         
                            
                                
                                    
                                        
                                            ∑
                                            
                                                x
                                            
                                        
                                        
                                            
                                                P
                                                
                                                    
                                                        x
                                                    
                                                
                                                P
                                                (
                                                E
                                                |
                                                x
                                                )
                                            
                                            |
                                            
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    x
                                                
                                            
                                            
                                                P
                                                
                                                    
                                                        x
                                                    
                                                
                                                P
                                                (
                                                E
                                                |
                                                x
                                                )
                                            
                                        
                                    
                                
                            
                        
                    , wherein                         
                            P
                            
                                
                                    x
                                
                            
                        
                     is a probability of a model                         
                            x
                        
                    , and                         
                            P
                            
                                
                                    E
                                    |
                                    x
                                
                            
                        
                     is a likelihood function based on measured data                         
                            E
                        
                     (Soklakov, section 1 - teaches the goal of Bayesian updating is to prepare the quantum register in a given state with a formula equivalent to the formula in the instant application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low with the teachings of Soklakov in order to provide a simple and fundamental mechanism for updating a probability distribution in light of new data in the field of quantum calculations using classical distributions (Soklakov, section 1 – “Bayes’s rule provides a simple and fundamental mechanism for updating a probability distribution in the light of new data...”).

Regarding claim 16 (Previously Presented), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. Low further teaches wherein the Bayesian update corresponds to a model (Low, section V – teaches measuring                                 
                                    
                                        
                                            |
                                            Q
                                        
                                    
                                
                             to get a sample from the target state therefore performing approximate inference [Bayesian update corresponds to inference on Bayesian networks]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov in order to determine the Bayesian update based on mean and covariance of the current posterior distribution [model] because it is advantageous to generate the update when the probabilities of success are high (Low, sections IV-V).

Regarding claim 17 (Previously Presented), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. Ozols, further teaches repeating steps (b)-(d) for a set of measured data (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state by making a specific, controlled sequence of several rotations the bring the quantum state step-by-step closer to the target state).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov for the same reasons as disclosed in claim 14 above.

Regarding claim 18 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. Soklakov further teaches wherein a state of the qubit string if the measurement corresponds to the first state is                                 
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        x
                                                    
                                                
                                                
                                                    
                                                        P
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        P
                                                        (
                                                        E
                                                        |
                                                        x
                                                        )
                                                    
                                                    |
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            x
                                                        
                                                    
                                                    
                                                        P
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        P
                                                        (
                                                        E
                                                        |
                                                        x
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            , wherein                                 
                                    P
                                    
                                        
                                            x
                                        
                                    
                                
                             is a probability of a model                                 
                                    x
                                
                            , and                                 
                                    P
                                    
                                        
                                            E
                                            |
                                            x
                                        
                                    
                                
                             is a likelihood function based on measured data                                 
                                    E
                                
                             (Soklakov, section 1  teaches the goal of Bayesian updating is to prepare the quantum register in a given state with a formula equivalent to the formula in the instant application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov in order to determine the state of the qubit string is based on a probability and a likelihood function in order to provide a simple and fundamental mechanism for updating a probability distribution in light of new data (Soklakov, section 1).

Regarding claim 23 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 15 as noted above. Low further teaches updating the model of the posterior distribution by: 
using amplitude estimation to obtain a probability of successful quantum rejection sampling (Low, section V – teaches using amplitude amplification to obtain                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     with high probability in quantum rejection sampling) and a probability of obtaining a predetermined output in response to a Hadamard test (Low, section IV – teaches using amplitude amplification to generate probability of obtaining a target state in response to a Hadamard test); 
determining an updated mean or covariance matrix based on the probability of successful quantum rejection sampling and the probability of obtaining a predetermined output in response to the Hadamard test (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state                         
                            P
                            (
                            Q
                            |
                            E
                            =
                            e
                            )
                        
                     therefore performing approximate inference [A sample from the target distribution generates an updated mean and/or covariance matrix for the target distribution]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov in order to use amplitude estimation to determine an updated distribution because it is advantageous to generate the update when the probabilities of success are high (Low, sections IV-V).

Regarding claim 24 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. 
Ozols further teaches
obtaining an estimate of at least a portion of a utility function using quantum rejection sampling (Ozols, ¶0084 – teaches the cost of the quantum rejection sampling algorithm is determined by solving the semidefinite program (SDP)); 
obtaining an estimate of a gradient of the utility function using a classical computer (Ozols, ¶¶0083-0092 – teaches obtaining gradients using classical calculations to reach an optimal value); and 
determining at least one subsequent measurement based on the estimate of the gradient (Ozols, ¶¶0083-0092 – teaches determining subsequent measurements based on the gradient).
Low further teaches wherein the Bayesian update corresponds to a mean or covariance matrix associated with the current posterior distribution (Low, section IV-V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update] where amplitude amplification is used and the update corresponds to the prior model; see also Low, section III. VI).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov in order to determine the Bayesian update based on mean and covariance of the current posterior distribution because it is advantageous to generate the update when the probabilities of success are high (Low, sections IV-V).

Regarding claim 25 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 23 as noted above. Ozols further teaches wherein at least one subsequent measurement is selected to reduce the expectation value of the quadratic loss function (Ozols, ¶¶0083-0092 – teaches using selected measurement to minimize expectation of quadratic loss).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov for the same reasons as disclosed in claim 23 above.

Regarding claim 26 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. 
Ozols further teaches 
(i) preparing the qubit string to represent the current posterior distribution (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035) by: 
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Ozols, Table 2 – teaches applying Pauli Z on the coin register [least significant bit]); and 
applying a quantum Fourier transform (Ozols, Tables 1, 2, ¶¶0064-0070 – teaches convolutions [Fourier transforms] to prepare states); 
(ii) if the measurement corresponds to the first state, determining the Bayesian update based on the qubit string (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]), wherein the quantum state corresponds to a prior model (Ozols, ¶0032 – teaches transforming the register holding the initial superposition and the ancillary register [combined registers form the qubit string] by applying a controlled rotation to the ancillary register, where the ancillary register is initialized with a known state [corresponding to the prior]); and 
(iii) if the measurement corresponds to a second state, repeating (i) until the measurement corresponds to the first state, wherein a resultant quantum state corresponds to an updated posterior distribution (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]; Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
Low further teaches 
(i) preparing the qubit string to represent the current posterior by: 
preparing a state                         
                            
                                
                                    |
                                    Ψ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                k
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            |
                                            j
                                        
                                    
                                
                            
                        
                     using                         
                            k
                        
                     Hadamard gates for an integer                         
                            k
                            >
                            0
                        
                     (Low, section VI.A – teaches k---qubit uniformly controlled gates to prepare the state representing the posterior; see also Low, Fig. 1);
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Low, section VI.C – teaches applying a Pauli operator; see also Low, Fig. 2); and 
applying a quantum Fourier transform (Low, section VI. D, Table I, Fig. 3 – teaches Quantum Bayesian inference using quantum rejection sampling); 
(ii) if the measurement corresponds to the first state, determining the Bayesian update based on the qubit string (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI) ...; and 
(iii) if the measurement corresponds to a second state, repeating (i) until the measurement corresponds to the first state (Low, section V, Algorithm 1 – teaches repeating the measurements until the measurement corresponds to the first state), wherein a resultant quantum state corresponds to an updated posterior distribution (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Soklakov in order to prepare quantum states using quantum rejection sampling because it efficiently uses quantum processes to perform classical operations (Ozols, ¶0023; Low, Abstract; Brassard, Abstract).

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Low, further in view of Soklakov and further in view of Wilkinson, Richard D. (Accelerating ABC Methods using Gaussian Processes, hereinafter referred to as “Wilkinson”).

Regarding claim 15 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. However Ozols in view of Low and further in view of Soklakov does not explicitly teach wherein the model for the posterior distribution is a function of the mean and/or the covariance matrix associated with the posterior distribution.
Wilkinson teaches wherein a model for the posterior distribution is a function of a mean and/or a covariance matrix associated with the current posterior (Wilkinson, section 2.1 – teaches the posterior model is a function of the mean and covariance associated with the distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low and further in view of Soklakov with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).

Regarding claim 19 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. However, Ozols in view of Low and further in view of Soklakov does not explicitly teach wherein the posterior model corresponds to a Gaussian distribution.
Wilkinson teaches wherein the current posterior distribution corresponds to a Gaussian distribution (Wilkinson, section 2.1 – teaches the posterior model corresponds to a Gaussian distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low and further in view of Soklakov with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).
Claims 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Low, further in view of Soklakov and further in view of Brassard et al. (Quantum Amplitude Amplification and Estimation, hereinafter referred to as “Brassard”).

Regarding claim 20 (Currently Amended), Ozols in view of Low and further in view of Soklakov teaches all of the limitations of the method of claim 14 as noted above. However, Ozols in view of Low and further in view of Soklakov does not explicitly teach wherein the posterior model corresponds to a sinc function.
Brassard teaches wherein the current posterior distribution corresponds to a sinc function (Brassard, section 4 – teaches a posterior model of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    ∆
                                    π
                                    )
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    ∆
                                    π
                                    )
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low and further in view of Soklakov with the teachings of Brassard in order to efficiently use amplitude amplification to speed up classical applications in the field of quantum calculations using classical distributions (Brassard, Abstract – “We show that this quadratic speedup can also be obtained for a large family of search problems for which good classical heuristics exist. Finally, as our main result, we combine ideas from Grover’s and Shor’s quantum algorithms to perform amplitude estimation, a process that allows to estimate the value of a. We apply amplitude estimation to the problem of approximate counting, in which we wish to estimate the number of x ∈ X such that -(x) = 1. We obtain optimal quantum algorithms in a variety of settings.”).

Regarding claim 22 (Currently Amended), Ozols in view of Low, further in view of Soklakov and further in view of Brassard teaches all of the limitations of the method of claim 20 as noted above. 
Ozols further teaches preparing a quantum state (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035) ... by: 
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Ozols, Table 2 – teaches applying Pauli Z on the coin register [least significant bit]); and 
applying a quantum Fourier transform (Ozols, Tables 1, 2, ¶¶0064-0070 – teaches convolutions [Fourier transforms] to prepare states).
Low further teaches preparing a quantum state (Low, sections IV-V – teaches preparing a quantum state) ... by: 
preparing a state                         
                            
                                
                                    |
                                    Ψ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                k
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            |
                                            j
                                        
                                    
                                
                            
                        
                     using                         
                            k
                        
                     Hadamard gates for an integer                         
                            k
                            >
                            0
                        
                     (Low, section VI.A – teaches k---qubit uniformly controlled gates to prepare the state representing the posterior; see also Low, Fig. 1);
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Low, section VI.C – teaches applying a Pauli operator; see also Low, Fig. 2); and 
applying a quantum Fourier transform (Low, section VI. D, Table I, Fig. 3 – teaches Quantum Bayesian inference using quantum rejection sampling).
Brassard further teaches preparing a quantum state corresponding to the sinc function (Brassard, section 4 – teaches a posterior model of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    ∆
                                    π
                                    )
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    ∆
                                    π
                                    )
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low, Soklakov and Brassard in order to prepare quantum states using quantum rejection sampling because it efficiently uses quantum processes to perform classical operations (Ozols, ¶0023; Low, Abstract; Brassard, Abstract).

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols") in view of Brassard et al. (Quantum Amplitude Amplification and Estimation, hereinafter referred to as “Brassard”).

Regarding claim 27 (Currently Amended), Ozols teaches a method, comprising: 
(a) preparing a qubit register to represent a current posterior (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035);  
(e) wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]) ...;
(f) processing the resultant quantum state to obtain an updated current posterior (Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
While Ozols teaches quantum rejection sampling using amplitude amplification, Ozols does not explicitly teach amplitude amplification using Fourier transforms. 
Brassard teaches a method, comprising: 
(a) preparing a qubit register to represent a current posterior (Brassard, section 4 – teaches initializing two registers to appropriate states); 
(b) applying a quantum Fourier transform to the qubit register (Brassard, section 4 – teaches applying quantum Fourier transform to the first register); 
(c) processing the quantum Fourier-transformed qubit register to obtain a quantum state corresponding to a product with a Fourier transform of a predetermined distribution (Brassard, section 4 – teaches applying an operator to the qubit register to obtain a quantum state corresponding to a product with a transform of a distribution); 
(d) applying an inverse Fourier transform to the product (Brassard, section 4 – teaches applying the inverse quantum Fourier transform to the first register) and measuring a selected qubit of the Fourier transformed product (Brassard, section 4 – teaches measuring the first register); and 
(e) wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement (Brassard, section 4 – teaches the measurement indicating that the selected qubit is in a first state), representing a convolution of the current posterior and the predetermined distribution with the measured Fourier transformed product (Brassard, section 4 – teaches summarizing the Fourier algorithm with the unitary transformation representing a convolution of the current posterior and the predetermined distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Brassard in order to efficiently use amplitude amplification to speed up classical applications in the field of quantum calculations using classical distributions (Brassard, Abstract – “We show that this quadratic speedup can also be obtained for a large family of search problems for which good classical heuristics exist. Finally, as our main result, we combine ideas from Grover’s and Shor’s quantum algorithms to perform amplitude estimation, a process that allows to estimate the value of a. We apply amplitude estimation to the problem of approximate counting, in which we wish to estimate the number of x ∈ X such that -(x) = 1. We obtain optimal quantum algorithms in a variety of settings.”).
Regarding claim 29 (Previously Presented), Ozols in view of Brassard teaches all of the limitations of the method of claim 27 as noted above. Ozols further teaches wherein the updated current posterior is obtained by quantum rejection sampling (Ozols, ¶0032 – teaches the updated posterior is obtained using quantum rejection).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Brassard for the same reasons as disclosed in claim 27 above.

Claim 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Brassard and further in view of Wilkinson, Richard D. (Accelerating ABC Methods using Gaussian Processes, hereinafter referred to as “Wilkinson”).

Regarding claim 28 (Previously Presented), Ozols in view of Brassard teaches all of the limitations of the method of claim 27 as noted above. However, Ozols in view of Brassard does not explicitly teach wherein the predetermined distribution is a Gaussian distribution.
Wilkinson teaches wherein the predetermined distribution is a Gaussian distribution (Wilkinson, section 2.1 – teaches the posterior model corresponds to a Gaussian distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Brassard with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).

Regarding claim 30 (Currently Amended), Ozols in view of Brassard and further in view of Wilkinson teaches all of the limitations of the method of claim 28 as noted above. 
Ozols further teaches wherein if the measurement circuit indicates a second state of the selected qubit, repeating (a)-(e) until the measurement circuit indicates the first state, and processing the measured Fourier transformed product corresponding to the measurement of the first state to obtain an updated current posterior (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]; Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7 [While Ozols does not explicitly teach the measured Fourier transform, Ozols does teach amplitude amplification, and the combination with Brassard teaches amplitude amplification using Fourier transforms]).
Brassard further teaches processing the measured Fourier transformed product corresponding to the measurement of the first state to obtain an updated current posterior (Brassard, section 4 – teaches processing Fourier transforms and measurements indicating that the selected qubit is in a first state [While Brassard does not explicitly teach updating the posterior, the combination with Ozols teaches quantum rejection sampling to update the posterior]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Brassard and Wilkinson in order to repeat measurements of the quantum rejection sampling until the measurement is in the first state because it is advantageous to map a target quantum state by making a specific, controlled sequence of rotations to select only the proper runs of the process (Ozols, ¶¶0024, 32).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols") in view of Low et al. (Quantum Inference on Bayesian Networks, hereinafter referred to as “Low”).

Regarding claim 32 (Previously Presented), Ozols teaches all of the limitations of the quantum computer of claim 31 as noted above. However, Ozols does not explicitly teach further comprising Hadamard gates, a Pauli gate, and gates corresponding to a quantum Fourier transform arranged to produce an estimate of the input posterior.
Low teaches further comprising Hadamard gates (Low, section VI.A – teaches k---qubit uniformly controlled gates), a Pauli gate (Low, section VI.C – teaches phase flip gates; see also Low, Fig. 2), and gates corresponding to a quantum Fourier transform arranged to produce an estimate of the input posterior (Low, Fig. 3, section VI.D – teaches the quantum circuit for Bayesian inference).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                 
                    O
                    (
                    n
                    m
                    
                        
                            P
                            
                                
                                    e
                                
                            
                        
                        
                            -
                            1
                        
                    
                    )
                
            , depending critically on                 
                    P
                    (
                    e
                    )
                
            , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                 
                    O
                    (
                    n
                    
                        
                            2
                        
                        
                            m
                        
                    
                    
                        
                            P
                            
                                
                                    e
                                
                            
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
             time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).

Regarding claim 33 (Currently Amended), Ozols teaches all of the limitations of the quantum computer of claim 31 as noted above. However, Ozols does not explicitly teach wherein the angle of rotation is proportional to a ratio of the posterior to a constant selected to be greater than or equal to the posterior and less than or equal to one.
Low teaches wherein the angle of rotation is proportional to a ratio of the posterior to a constant selected to be greater than or equal to the input posterior distribution and less than or equal to one (Low, section IV – teaches angle of rotation proportional to a ratio of the posterior to a constant between posterior and 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                 
                    O
                    (
                    n
                    m
                    
                        
                            P
                            
                                
                                    e
                                
                            
                        
                        
                            -
                            1
                        
                    
                    )
                
            , depending critically on                 
                    P
                    (
                    e
                    )
                
            , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                 
                    O
                    (
                    n
                    
                        
                            2
                        
                        
                            m
                        
                    
                    
                        
                            P
                            
                                
                                    e
                                
                            
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
             time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125